

114 S3375 IS: Small Business Innovation Act of 2016
U.S. Senate
2016-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3375IN THE SENATE OF THE UNITED STATESSeptember 21, 2016Ms. Baldwin (for herself and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo amend the Small Business Investment Act of 1958 to enhance the Small Business Investment Company
			 Program and provide for a small business early-stage investment program. 
	
		1.Short
 titleThis Act may be cited as the Small Business Innovation Act of 2016.
		2.Program
 authorizationSection 303(b) of the Small Business Investment Act of 1958 (15 U.S.C. 683(b)) is amended, in the matter preceding paragraph (1), in the first sentence, by inserting after issued by such companies the following: , in a total amount that does not exceed $4,000,000,000 each fiscal year (adjusted annually to reflect increases in the Chained Consumer Price Index for All Urban Consumers (C–CPI–U), as published by the Bureau of Labor Statistics of the Department of Labor).
		3.Small business
 early-stage investment programTitle III of the Small Business Investment Act of 1958 (15 U.S.C. 681 et seq.) is amended by adding at the end the following:
			
				DSmall business
				early-stage investment program
 399A.DefinitionsIn this part: (1)Early-stage small businessThe term early-stage small business means a small business concern that—
 (A)is domiciled in a State or Indian country (as defined in section 1151 of title 18, United States Code); and
 (B)has not generated positive cash flow from operations in any fiscal year before the date on which a participating investment company makes an initial investment in the small business concern.
							(2)Eligible
 applicantThe term eligible applicant means a limited liability company or a limited partnership organized and chartered or otherwise existing under Federal or State law for the purpose of performing the functions and conducting the activities contemplated under the program, including those managed by a manager of a small business investment company.
						(3)Participating
 investment companyThe term participating investment company means an applicant approved under section 399E to participate in the program.
 (4)ProgramThe term program means the early-stage investment program established under section 399B.
						(5)Small business
 concernThe term small business concern has the same meaning given that term in section 3(a) of the Small Business Act (15 U.S.C. 632(a)).
						(6)Small business
 concern in a targeted industryThe term small business concern in a targeted industry means a small business concern that is engaged primarily in researching, developing, manufacturing, producing, or bringing to market goods, products, or services in a targeted industry.
						(7)Targeted
 industryThe term targeted industry means any of the following business sectors:
 (A)Advanced manufacturing.
 (B)Agricultural technology.
 (C)Biotechnology. (D)Clean energy technology.
 (E)Digital media.
 (F)Environmental technology.
 (G)Information technology.
 (H)Life sciences.
 (I)Water technology.
 (8)Temporary debtThe term temporary debt means borrowings of a participating investment company— (A)with a term not to exceed 90 days from a regulated financial institution for the purpose of maintaining operating liquidity of the participating investment company or providing funds for a particular financing of a small business concern; and
 (B)that do not exceed 50 percent of the leveraged capital of the participating investment company. 399B.Establishment of programThe Administrator shall establish and carry out an early-stage investment program to provide equity financing to support early-stage small businesses in accordance with this part.
					399C.Administration
 of programThe Administrator, acting through the Associate Administrator described in section 201, shall administer the program.
 399D.ApplicationsAn eligible applicant that desires to participate in the program shall submit to the Administrator an application that includes—
 (1)a business plan describing how the eligible applicant intends to make successful venture capital investments in early-stage small businesses and direct capital to small business concerns in targeted industries or other business sectors;
 (2)information regarding the relevant venture capital investment qualifications and backgrounds of the individuals responsible for the management of the eligible applicant; and
 (3)a description of the extent to which the eligible applicant meets the selection criteria and other requirements to participate in the program under section 399E.
						399E.Selection of
				participating investment companies
						(a)In
 generalNot later than 120 days after the date on which the Administrator receives an application from an eligible applicant under section 399D, the Administrator shall make a determination to conditionally approve or disapprove the eligible applicant to participate in the program and shall transmit the determination to the eligible applicant electronically and in writing. A determination to conditionally approve an eligible applicant shall identify all conditions the eligible applicant is required to satisfy for the Administrator to provide final approval to the eligible applicant to participate in the program, and shall provide a period of not less than 1 year for the eligible applicant to satisfy the conditions.
						(b)Selection
 criteriaIn making a determination under subsection (a), the Administrator shall consider—
 (1)the likelihood that the eligible applicant will meet the goals specified in the business plan of the eligible applicant;
 (2)the likelihood that the investments of the eligible applicant will create or preserve jobs in the United States, both directly and indirectly;
 (3)the character and fitness of the management of the eligible applicant;
 (4)the experience and background of the management of the eligible applicant;
 (5)the extent to which the eligible applicant will concentrate investment activities on early-stage small businesses;
 (6)the likelihood that the eligible applicant will achieve profitability;
 (7)the experience of the management of the eligible applicant with respect to establishing a profitable investment track record;
 (8)the extent to which the eligible applicant will concentrate investment activities on small business concerns in targeted industries; and
 (9)the extent to which the eligible applicant will concentrate investment activities on small business concerns in targeted industries that have received funds from a Federal agency, including—
 (A)the National Institutes of Health; (B)the National Science Foundation; and
 (C)funds received from a Federal agency under the Small Business Innovation Research Program or the Small Business Technology Transfer Program, as such terms are defined under section 9 of the Small Business Act (15 U.S.C. 638).
 (c)Regulatory capital requirementsTo participate in the program, an eligible applicant shall have regulatory capital— (1)in an amount that is not less than $20,000,000, unless the Administrator determines that the eligible applicant can have long-term financial viability with a lower amount of regulatory capital; and
 (2)of which not more than 33 percent is from State or local government entities. (d)Non-Affiliation requirementTo participate in the program, not less than 30 percent of the regulatory and leverageable capital of an eligible applicant shall come from 3 persons unaffiliated with the management of the fund and unaffiliated with each other.
 (e)Third-Party debtTo participate in the program, an eligible applicant may not incur debt, other than leverage, unless the debt is temporary debt.
						399F.Equity
				financings
						(a)In
 generalThe Administrator may make one or more equity financings to a participating investment company.
						(b)Equity financing
				amounts
							(1)Non-Federal
 capitalAn equity financing made to a participating investment company under the program may not be in an amount that exceeds the amount of the capital of the participating investment company that is not from a Federal source and that is available for investment on or before the date on which an equity financing is drawn upon by the participating investment company. The capital of the participating investment company may include legally binding commitments with respect to capital for investment.
							(2)Limitation on
 aggregate amountThe aggregate amount of all equity financings made to a participating investment company under the program may not exceed $100,000,000.
							(c)Equity financing
 processIn making an equity financing under the program, the Administrator shall commit an equity financing amount to a participating investment company, and the amount of each commitment shall remain available to be drawn upon by a participating investment company—
 (1)for new-named investments, during the 5-year period beginning on the date on which the commitment is first drawn upon by the participating investment company; and
 (2)for follow-on investments and management fees, during the 10-year period beginning on the date on which the commitment is first drawn upon by the participating investment company, with additional 1-year periods available at the discretion of the Administrator.
							(d)Commitment of
 fundsNot later than 2 years after the date on which funds are appropriated for the program, the Administrator shall make commitments for equity financings.
						399G.Investments in
				early-stage small businesses
						(a)In
 generalAs a condition of receiving an equity financing under the program, a participating investment company shall make all of the investments of the participating investment company made with amounts received under the program, including securities, promissory notes, or other obligations, in small business concerns, of which at least 50 percent of the total amount of such investments shall be in early-stage small businesses in targeted industries.
						(b)Evaluation of
 complianceAfter a participating investment company has expended not less than 50 percent of the amount of an equity financing commitment made under section 399F, the Administrator shall evaluate the compliance of the participating investment company with the requirements under subsection (a).
 (c)WaiverThe Administrator may waive the requirements for a participating investment company under subsection (a) if the Administrator determines that it is in the best interest of the long term solvency of the fund established in section 399J.
						399H.Pro rata
 investment sharesEach investment made by a participating investment company under the program shall be treated as comprised of capital from equity financings under the program according to the ratio that capital from equity financings under the program bears to all capital available to the participating investment company for investment.
					399I.Equity
				financing interest
						(a)Equity financing
				Interest
							(1)In
 generalAs a condition of receiving an equity financing under the program, a participating investment company shall convey an equity financing interest to the Administrator in accordance with paragraph (2).
							(2)Effect of
 conveyanceThe equity financing interest conveyed under paragraph (1)—
 (A)shall have all the rights and attributes of other investors attributable to their interests in the participating investment company;
 (B)shall not denote control or voting rights to the Administrator; and
 (C)shall entitle the Administrator to a pro rata portion of any distributions made by the participating investment company equal to the percentage of capital in the participating investment company that the equity financing comprises, which shall be made at the same times and in the same amounts as any other investor in the participating investment company with a similar interest.
 (3)AllocationsA participating investment company shall make allocations of income, gain, loss, deduction, and credit to the Administrator with respect to the equity financing interest as if the Administrator were an investor.
							(b)Manager
 profitsAs a condition of receiving an equity financing under the program, the manager profits interest payable to the managers of a participating investment company under the program shall not exceed 20 percent of profits, exclusive of any profits that may accrue as a result of the capital contributions of any such managers with respect to the participating investment company. Any excess of manager profits interest, less taxes payable thereon, shall be returned by the managers and paid to the investors and the Administrator in proportion to the capital contributions and equity financings paid in. No manager profits interest (other than a tax distribution) shall be paid before the repayment to the investors and the Administrator of all contributed capital and equity financings made.
						(c)Distribution
 requirementsAs a condition of receiving an equity financing under the program, a participating investment company shall make all distributions to all investors in cash and shall make distributions within a reasonable time after exiting investments, including following a public offering or market sale of underlying investments.
						(d)Reserve requirements
 (1)In generalA participating investment company with an outstanding equity financing under the program shall, during the first 5 years of the term of each debenture which requires periodic interest payments to Administration, maintain a reserve sufficient to pay the interest and charges on the debenture for the first 21 payments due after the date of issuance.
 (2)FormThe reserve required under this subsection may consist of any combination of— (A)binding unfunded commitments from institutional investors of the participating investment company that may only be called for the purpose of—
 (i)the payment of interest and charges to the Administration; or (ii)the payment of any other amounts due to the Administration; and
 (B)cash maintained in a separate bank account or separate investment account permitted by the Administration by regulation and separately identified in the financial statements of the participating investment company as restricted cash available only for the purpose of—
 (i)paying interest and charges to the Administration; or (ii)the payment of any other amounts due to the Administration.
									(3)Reduction of required amount
 (A)In generalThe required reserve associated with a debenture shall be reduced on each payment date upon payment of the required interest and charges to the Administration.
 (B)EliminationIf a participating investment company prepays a debenture before the due date for the twenty-first payment after the date on which the debenture is issued, the reserve requirement with respect to the debenture shall be eliminated.
 (4)Inclusion in formation documentsThe formation documents for a participating investment company shall incorporate the reserve requirements under this subsection.
							399J.Fund
 (a)In generalThere is established in the Treasury a separate account (in this section referred to as the fund) for equity financings which shall be available to the Administrator, subject to annual appropriations, as a revolving fund to be used for the purposes of the program. All amounts received by the Administrator under the program, including any moneys, property, or assets derived by the Administrator from operations in connection with the program, shall be deposited in the fund.
 (b)Funds administrationNot more than 1 percent of the total amount made available for the fund in a fiscal year may be used for funds administration.
						399K.Application of
 other sectionsTo the extent not inconsistent with requirements under this part, the Administrator may apply sections 309, 311, 312, 313, and 314 to activities under this part, and an officer, director, employee, agent, or other participant in a participating investment company shall be subject to the requirements under such sections.
					399L.Annual
 reportingThe Administrator shall include information on the performance of the program in the annual performance report of the Administration required to be submitted under section 10(a) of the Small Business Act (15 U.S.C. 639(a))..